       Case 19-14101-JKS Doc 10 Filed 03/14/19 Entered 03/14/19 12:48:21 Desc Main
CXE 18-024619
Shapiro & DeNardo, LLC           Document    Page 1 of 2
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856)793-3080
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Courtney A. Martin - 098782016
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
ATTORNEYS FOR THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS
TRUSTEE FOR FIRST HORIZON ALTERNATIVE MORTGAGE SECURITIES TRUST 2005-FA5
 IN RE:                           UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEW JERSEY
 LORRIE A. DUSZ, DEBTOR
                                  CASE NO.: 19-14101-JKS
                                  CHAPTER 7


                    NOTICE OF MOTION TO VACATE THE AUTOMATIC STAY

TO:       Stephen B McNally, Attorney for Debtor
          McNally & Busche, L.L.C.
          93 Main Street
          Suite 201
          Newton, NJ 07860

          Steven P. Kartzman, Trustee
          Mellinger, Sanders & Kartzman
          101 Gibraltar Drive
          Suite 2F
          Morris Plains, NJ 07950

          Lorrie A. Dusz, Debtor
          72 Glenside Trail
          Township Of Sparta, NJ 07871

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK as Trustee for FIRST HORIZON
ALTERNATIVE MORTGAGE SECURITIES TRUST 2005-FA5 has filed papers with the court requesting
relief from the Automatic Stay.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

If you do not want the court to grant relief from the Automatic Stay to THE BANK OF NEW YORK MELLON
f/k/a THE BANK OF NEW YORK as Trustee for FIRST HORIZON ALTERNATIVE MORTGAGE
SECURITIES TRUST 2005-FA5 with regard to your property located at Lot 18 Block 3021 f/k/a Lot 65 Block
92
Commonly known as 72 Glenside Trail, Sparta, New Jersey 07871 or if you want the court to consider your
                                          April 2, 2019
views on the motion, then on or before ______________________,       you or your attorney must:
       Case 19-14101-JKS
File a written                  Doc to
               response in opposition 10thisFiled 03/14/19
                                             motion explainingEntered 03/14/19
                                                               your position     12:48:21
                                                                             and send to:        Desc Main
                                           Document       Page 2 of 2
Clerk of the United States Bankruptcy Court
Martin Luther King, Jr. Federal Building
50 Walnut Street
Newark, NJ 07102

If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

You must also mail a copy to:

Charles G. Wohlrab, Esquire
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054

Steven P. Kartzman, Trustee
Mellinger, Sanders & Kartzman
101 Gibraltar Drive
Suite 2F
Morris Plains, NJ 07950
                                                         April 9, 2019
Additionally, you must attend the hearing scheduled for _____________________________,      10:00 am
                                                                                       at _____________
in Courtroom _____,

United States Bankruptcy Court
Martin Luther King, Jr. Federal Building
50 Walnut Street
Newark, NJ 07102

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in
the motion and may enter an order granting that relief.


Date: 3/13/19                         Signature /s/ Charles G. Wohlrab
                                                 Charles G. Wohlrab, Esquire
                                                 Shapiro & DeNardo, LLC
                                                 14000 Commerce Parkway, Suite B
                                                 Mount Laurel, NJ 08054
